Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In lines 11-12 of claim 1, it is recited that the claimed method comprises “taking a corrective action in response to the combined power load exceeding the maximum available power”. (emphasis by examiner.)  MPEP 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (Bolding by examiner.)
Because it is possible for the method of claim 1 to be performed and the transport refrigeration system to be operated without a combined power load of first and second refrigeration units exceeding the maximum available power, the contingent limitation of the corrective action being performed and the steps involved in performing this action are not required within the broadest reasonable interpretation of claim 1.  
Further, claims 5 and 6 each recite a contingent limitation and depend upon claim 1, particularly a condition under which a corrective action is to be performed.  For the same reasons discussed with regard to claim 1, these corrective actions have not been interpreted to be within the broadest reasonable interpretation of the dependent claims.
MPEP 2111.04 further states:
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. (Bolding by examiner.)
As such, the teachings pertaining to the corrective action have been included in the interpretation of apparatus claim 13.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first refrigeration unit” and “a second refrigeration unit” in claim 1, lines 3-6 and claim 13, lines 5-8.  These “refrigeration units” have been interpreted as referring to the apparatus of ¶ 29 of the specification as filed, which teaches them to include the compression devices recited in claims 1 and 13, but also heat rejection heat exchangers, expansion devices and heat absorption heat exchangers, as well as equivalents thereof.
“a first compression device” and “a second compression device” in claim 1, lines 3-6 and claim 13, lines 5-8.  These “compression devices” have been interpreted as referring to the apparatus of ¶ 29 of the specification as filed, which teaches that the refrigerant compression device “may comprise a single-stage or multiple-stage compressor such as, for example, a reciprocating compressor or a scroll compressor” and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second compression devices of claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 6 each include only a single contingent limitation which, as discussed above, does not limit claim 1 upon which it depends as the condition under which the contingent step is to be performed is not required to occur in the operation of the claimed method.  For this reason, claims 5 and 6 are rejected under 35 U.S.C. 112(d) as failing to further limit claim 1 from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,667,480 to Bessler in view of US Publication No. 2009/0132116 A1 to Tanaka et al. and US Publication No. 2008/0307813 A1 to Lifson et al.

    PNG
    media_image1.png
    494
    778
    media_image1.png
    Greyscale

Bessler teaches limitations from claim 1 in fig. 1, shown above, a method of operating a transport refrigeration system comprising: 
electrically powering a first plurality of components of a first refrigeration unit (including the compressor 13, condenser 31, expansion device 33, and evaporator 35) and, wherein electrically powering comprises operating a prime mover (motor 11) and an electric generation device (the A.C. power supply 23); 
monitoring a plurality of operating parameters of the first refrigeration unit (as taught in col. 5, lines 39-44); 
comparing the power load to a maximum available power of the prime mover (as taught in col. 5, lines 39-44).
Although Bessler teaches the amount of cooling provided by the air to affect the power available from the prime mover, he does not teach this maximum power to be calculated from the air temperature and the operating speed of the prime mover.  Tanaka teaches in ¶ 98 a system for controlling the operation of a prime mover in a vehicle, the system including a controller unit (3) which determines a maximum possible output horsepower as a function f(Ne), which is a function of the revolution speed of the prime move as taught in ¶ 73 and subtracts from it a loss horsepower calculated as g(Ne) which is a function of environmental properties including temperature, this subtraction calculating the actual power that can be generated by the prime mover.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the prime mover output calculation procedures of Bessler to ensure that the operations of the system of Bessler accurately determine the expected power of the prime mover by properly accounting for factors such as operating speed and environmental temperature, thus ensuring more effective and reliable operation of the system. 
Bessler does not teach the system including a second refrigeration unit, subject to the same monitoring as the first, or each of the first and second refrigeration units including a respective first or second compression device.  Lifson teaches in fig. 1, shown above, and in ¶¶ 15, 16, 19, and 29-30, a system for conditioning air within a climate controlled space in which three separate refrigerant circuits (10, 100, and 110) are provided, each with a respective compressor (20A in systems 10 and 100 and 20B in system 110), each of the systems and the respective compressors being subject to control by a single common system controller which adjusts the capacities of the compressors together to meet the demand for cooling or in response to environmental conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the plural refrigerant circuits with respective compressors taught by Lifson in order to allow for increased adjustability of the cooling capacity available to the system by allowing both the flow of the refrigerant and operation of the compressors to be adjusted individually for different zones or total loads of the system.

Bessler teaches limitations from claim 2, the method of claim 1, further comprising: monitoring an operating speed of the prime mover; and comparing the operating speed to a prime mover speed limit.  As taught in col. 5, lines 34-44, the system of Bessler monitors and controls the power of the cooling system, and this power is a function of the motor speed which is controlled to increase and decrease the system cooling capacity.  One of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious to monitor this parameter to more directly control and provide for the safe operation of the motor (for which Bessler teaches “safe allowable values”) by directly monitoring the motor’s operation.

Bessler teaches limitations from claim 3, the method of claim 1, further comprising: monitoring a current of the electric generation device; and comparing the current to a predetermined current.  As taught in col. 5, lines 13-19, the control and monitoring of the motor of the system including a “maximum permissible motor current”.  One of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious to monitor this parameter to more directly control and provide for the safe operation of the motor (for which Bessler teaches “safe allowable values”) by directly monitoring the motor’s operation.

Regarding the limitations of claim 5, refer to the above rejection of claim 2 regarding the monitoring of the prime mover speed and of claim 4 regarding the corrective action.

Regarding the limitations of claim 6, refer to the above rejection of claim 3 regarding the monitoring of the motor current and of claim 4 regarding the corrective action.

As discussed above under the “Claim Interpretation” heading, claim 1 and its dependents have not been interpreted as requiring the contingent limitations regarding the corrective action.  In order to advance prosecution, the following grounds of rejection are presented to illustrate the obviousness of claim 1 even with these limitations included.

Claims 1-3, 5, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bessler in view of Tanaka, Lifson, and US Publication No. 2012/0000222 A1 to Fink et al. 

Bessler teaches limitations from claim 1 in fig. 1, shown above, a method of operating a transport refrigeration system comprising: 
electrically powering a first plurality of components of a first refrigeration unit (including the compressor 13, condenser 31, expansion device 33, and evaporator 35) and, wherein electrically powering comprises operating a prime mover (motor 11) and an electric generation device (the A.C. power supply 23); 
monitoring a plurality of operating parameters of the first refrigeration unit (as taught in col. 5, lines 39-44); 
comparing the power load to a maximum available power of the prime mover (as taught in col. 5, lines 39-44)
further comprising taking a corrective action if the combined power load exceeds the maximum available power;
wherein the corrective action comprises:
unloading [the refrigeration unit] (as taught in col. 5, lines 42-46, when the system’s power exceeds allowable limits, the outside air damper is controlled to reduce electrical power drawn by the motor)
wherein the maximum available power of the prime mover is [a function of] atmospheric air temperature and an operating speed of the prime mover.  (As taught in col. 5, lines 34-52, the speed of the motor determines the system’s cooling capacity and thus power requirements and providing less outdoor air (thus less air at the outdoor air temperature) reduces the power requirement of the motor, and thus shows this requirement to be a function of the outside air temperature.)
Although Bessler teaches the amount of cooling provided by the air to affect the power available from the prime mover, he does not teach this maximum power to be calculated from the air temperature and the operating speed of the prime mover.  Tanaka teaches in ¶ 98 a system for controlling the operation of a prime mover in a vehicle, the system including a controller unit (3) which determines a maximum possible output horsepower as a function f(Ne), which is a function of the revolution speed of the prime move as taught in ¶ 73 and subtracts from it a loss horsepower calculated as g(Ne) which is a function of environmental properties including temperature, this subtraction calculating the actual power that can be generated by the prime mover.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the prime mover output calculation procedures of Bessler to ensure that the operations of the system of Bessler accurately determine the expected power of the prime mover by properly accounting for factors such as operating speed and environmental temperature, thus ensuring more effective and reliable operation of the system. 
Bessler does not teach the system including a second refrigeration unit, subject to the same monitoring as the first, or each of the first and second refrigeration units including a respective first or second compression device.  Lifson teaches in fig. 1, shown above, and in ¶¶ 15, 16, 19, and 29-30, a system for conditioning air within a climate controlled space in which three separate refrigerant circuits (10, 100, and 110) are provided, each with a respective compressor (20A in systems 10 and 100 and 20B in system 110), each of the systems and the respective compressors being subject to control by a single common system controller which adjusts the capacities of the compressors together to meet the demand for cooling or in response to environmental conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the plural refrigerant circuits with respective compressors taught by Lifson in order to allow for increased adjustability of the cooling capacity available to the system by allowing both the flow of the refrigerant and operation of the compressors to be adjusted individually for different zones or total loads of the system.
Bessler does not teach the method including determining which of a first and a second refrigeration to unload by calculating a control error of each unit, this control error defined as a difference between a control temperature and a control set point such that the unit with the lower control error is selected to be unloaded.  Fink teaches in the abstract of his invention and in ¶ 31, a controller configured to identify a priority zone and a non-priority zone by determining a first difference between a first temperature set point and a first sensed zone temperature and a second difference between a second temperature set point and a second sensed zone temperature.  The zone having the greatest difference is designated a priority zone and the other is designated a non-priority zone, and non-priority zones (i.e. those with lower differences) are “isolated” from the refrigerant circuit to allow refrigeration of the priority zone to be maximized.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the zone prioritization of Fink to allow for the a space requiring the greatest refrigeration as determined based on the temperature difference to be given the increased priority to ensure that the goods stored therein are kept in a required temperature range to maintain maximum quality thus improving the effectiveness and performance of the system in storing and transporting multiple loads.

Bessler teaches limitations from claim 2, the method of claim 1, further comprising: monitoring an operating speed of the prime mover; and comparing the operating speed to a prime mover speed limit.  As taught in col. 5, lines 34-44, the system of Bessler monitors and controls the power of the cooling system, and this power is a function of the motor speed which is controlled to increase and decrease the system cooling capacity.  One of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious to monitor this parameter to more directly control and provide for the safe operation of the motor (for which Bessler teaches “safe allowable values”) by directly monitoring the motor’s operation.

Bessler teaches limitations from claim 3, the method of claim 1, further comprising: monitoring a current of the electric generation device; and comparing the current to a predetermined current.  As taught in col. 5, lines 13-19, the control and monitoring of the motor of the system including a “maximum permissible motor current”.  One of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious to monitor this parameter to more directly control and provide for the safe operation of the motor (for which Bessler teaches “safe allowable values”) by directly monitoring the motor’s operation.
Regarding the limitations of claim 5, refer to the above rejection of claim 2 regarding the monitoring of the prime mover speed and of claim 4 regarding the corrective action.

Regarding the limitations of claim 6, refer to the above rejection of claim 3 regarding the monitoring of the motor current and of claim 4 regarding the corrective action.

Regarding claim 8, Bessler teaches a vehicle refrigeration system in which the motor powering the system is monitored and the required motor power is reduced if the motor power is above an allowable value.  Bessler does not teach this control to include opening a bypass valve in communication with a compressor to reduce compressor load or turning off one of the refrigeration units as part of the corrective action.  Fink teaches in ¶ 31 that the isolation of non-priority zones includes in step 286 the opening of isolation valves to remove the loads of the respective zone from the shared compressor (30, shown in fig. 2) and further teaches that non-priority zones having frozen goods are turned off, including the fans thereof in a “null” mode.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the individual monitoring and control determinations of the plural refrigeration cycles of Fink in order to conserve refrigeration capacity for the zones being targeted as “priority” to better ensure effective operations in those zones as taught in the Abstract of Fink.

Regarding the limitations of claim 13, refer to the above rejection of claim 1 as being obvious over Bessler, Tanaka, Lifson, and Fink.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bessler, Tanaka, and Lifson with or without the additional teachings of Fink as applied to claim 1 above, and further in view of US Patent No. 9,090,144 B2 to Momose et al.

Regarding claim 10, Bessler teaches a vehicle refrigeration system in which the motor powering the system is monitored and the required motor power is reduced if the motor power is above an allowable value.  Bessler does not teach the step of monitoring operating parameters of the two refrigeration units including summing power required by the respective components, including a fan, and an auxiliary power source.  Momose teaches in col. 5, lines 21-30, a vehicle HVAC controller monitoring the electric power usage of HVAC components thereof, this power using including the power used by a blower fan 12, a compressor 19e and an auxiliary heater 14b during an air conditioning operation.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the components and power summing of Momose in order to ensure user comfort through the provision of auxiliary heat when the refrigeration cycle cannot provide adequate heat and to account for all electrical power usage so that the control prescribed by Bessler is an accurate and complete assessment and thus provides more effective control by accounting for all power usage by the system in control determinations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bessler, Tanaka, and Lifson with or without the additional teachings of Fink as applied to claim 1 above, and further in view of US Patent No. 2007/0144201 A1 to Matsumoto et al.

Regarding claim 12, Bessler teaches a vehicle refrigeration system in which the motor powering the system is monitored and the required motor power is reduced if the motor power is above an allowable value.  Bessler does not teach the refrigerant of his refrigeration units being carbon dioxide.  Matsumoto teaches in ¶ 3 and 5 that “a natural refrigerant, such a carbon dioxide” is preferable in vehicle air conditioning systems as being non-toxic and non-combustible.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bessler with the carbon dioxide refrigerant of Matsumoto to increase user safety in the event of a leak or accident by providing a refrigerant that is non-toxic and non-combustible.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 6-7 of the reply that the combination of Bessler, Tanaka, and Fink does not teach or render obvious the limitations added to instant independent claims 1 and 13 by amendment with regard to the powering of the first compression device of the first refrigeration unit and of the second compression device of the second refrigeration unit. 
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection of the claims set forth above in which claim 1 is rejected as being obvious over Bessler, Tanaka, and Lifson or Bessler, Tanaka, Lifson, and Fink (based on the inclusion of the contingent limitations) and claim 13 is rejected as being obvious over Bessler, Tanaka, Lifson, and Fink, with the teachings of Lifson being relied upon in all cases to teach the use of a plurality of refrigeration cycle units having respective compressors within a single cooling system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        22 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763